Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/07/2021 has been entered.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph Gamberdell, Reg. No. 44,695 on 05/18/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A system comprising:
	a plurality of processors;
	a  database arrangement comprising a plurality of records; and
	an administrator module  configured to:
		receive  metadata associated with  the plurality of records from the database arrangement, wherein  corresponding metadata associated with  each record comprises a timestamp detailing a time when  each record was added to the database arrangement;
		determine, from the corresponding metadata associated with each record of the plurality of records, a time period in which the plurality of records was  added to the database arrangement;
		determine, from the time period and a number of processors in the plurality of processors, a time threshold for  each processor;
		determine, from a number of records in the plurality of records and the number of processors in the plurality of processors, a record threshold for  each processor; 
divide the plurality of records into groups of records corresponding to each processor according to the record threshold for each processor; and
		allocate the corresponding groups of records to each processor during the corresponding time threshold for each processor according to a time-based distribution of the plurality of records in the database arrangement, wherein the plurality of processors simultaneously modify the corresponding groups of records.


Claim 2. (Currently Amended) The system of claim 1,  wherein the administrator module extracts the corresponding metadata associated with each record of the plurality of records from each record.

Claim 3. (Currently Amended) The system of claim 1, wherein the  time period is within a tolerance range of the record threshold.

Claim 4.    (Original) The system of claim 3, wherein the tolerance range is in a range of 0.1 percent to 10 percent of the record threshold.



Claim 6.    (Original) The system of claim 1, wherein the database arrangement and the administrator module are communicably coupled using a data communication network.

Claim 7.    (Currently Amended) A method comprising:
	using a database arrangement to communicate metadata associated with  a plurality of records of the database arrangement to an administrator module; and
	using the administrator module to:
		receive the metadata associated with  the plurality of records from the database arrangement, wherein  corresponding metadata associated with a each record comprises a timestamp detailing a time when  each record was added to the database arrangement;
		determine, from the corresponding metadata associated with each record of the plurality of records, a time period in which the plurality of records was added to the database arrangement;
a plurality of processors, a time threshold for  each processor;
		determine, from the number of records in the plurality of records and the number of processors in the plurality of processors, a record threshold for each processor; 
		divide the plurality of records into groups of records corresponding to each processor according to the record threshold for each processor; and
		allocate the corresponding groups of records to each processor during the corresponding time threshold for each processor according to a time-based distribution of the plurality of records in the database arrangement, wherein the plurality of processors simultaneously modify the corresponding groups of records.


Claim 8.    (Currently Amended) The method of claim 7,  wherein the method comprises using the administrator module to extract the corresponding metadata associated with each record of the plurality of records from each record.

Claim 9.    (Currently Amended) The method of claim 7, wherein the  time period is within a tolerance range of the record threshold.

Claim 10.    (Original) The method of claim 9, wherein the tolerance range is in a range of 0.1 percent to 10 percent of the record threshold.

Claim 11.    (Original) The method of claim 10, wherein the tolerance range is equal to 5 percent.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-11 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Kostenko (US 2014/0279883) teaches a method for distributed processing of a dataset. The largest chunk of the dataset is identified and split into two new chunks by the worker having the chunk assigned to it. The chunk is split in such a manner that both workers have enough un-processed data records, and collisions among the workers processing the data records are avoided. Finding the split point may be an iterative process.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 24, 2021